t c summary opinion united_states tax_court mary ellen kalil and thomas ford kalil petitioners v commissioner of internal revenue respondent docket no 29261-11s l filed date mary ellen kalil and thomas ford kalil pro sese scott a hovey and jeff gold for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioners invoked the court’s jurisdiction by filing a petition for judicial review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination petitioners contend that the office of appeals appeals_office erred in determining that it is appropriate to proceed with a proposed levy to collect petitioners’ unpaid tax_liability for specifically petitioners aver that the proposed collection action is barred because respondent failed to assess the liability within the applicable_period of limitations their tax_liability for was completely satisfied through estimated_tax payments and further collection activity would violate a prior settlement agreement between the parties petitioners resided in virginia at the time the petition was filed 1all section references are to the internal_revenue_code in effect at all relevant times all monetary amounts are rounded to the nearest dollar background petitioners assert that they mailed joint federal_income_tax returns for the taxable years and to the internal_revenue_service irs on date and date respectively petitioners did not retain copies of their original tax returns for and and they have no records such as certified or registered mail receipts showing the dates the tax returns were mailed to or received by the irs during the period in question mrs kalil was largely responsible for the family’s financial records including maintaining copies of their federal_income_tax returns mrs kalil had previously sustained injuries in a car accident that impaired her memory and ability to concentrate mrs kalil attempted to hide her impairments from mr kalil and other family members during and petitioners maintained a daily calendar with handwritten notes of their activities petitioners’ calendar entry for friday date states tax forms sent lorton p o pm petitioners’ calendar entry for friday date states tax forms sent from lorton p o am because respondent had no record of petitioners’ having filed a tax_return for respondent prepared a substitute for return for petitioners’ taxable_year pursuant to sec_6020 on date on or about date respondent notified petitioners that there was no record that they had filed tax returns for and on date petitioners mailed a joint tax_return for to the irs respondent received petitioners’ tax_return on date the tax_return included the following handwritten notation this is a ‘reconstruction’ of the original returns that were submitted in a timely fashion on date respondent mailed to petitioners by certified mail a notice_of_deficiency for determining a deficiency in tax of dollar_figure and various additions to tax although petitioners received the notice_of_deficiency they did not file a petition for redetermination with the court sometime after date respondent notified petitioners that there was no record that they had filed a tax_return for on date respondent received from petitioners a reconstructed copy of their joint tax_return for 2in date respondent issued notices of deficiency to petitioners for the taxable years and petitioners contested those deficiency notices by filing a petition for redetermination at docket no 16024-10s petitioners reported total_tax of dollar_figure income_tax_withholding of dollar_figure estimated_tax payments of dollar_figure and an overpayment of dollar_figure on their tax_return for petitioners designated the entire claimed overpayment for as an estimated_tax payment for the taxable_year petitioners reported total_tax of dollar_figure income_tax_withholding of dollar_figure estimated_tax payments of dollar_figure and an overpayment of dollar_figure on their tax_return for petitioners designated the entire claimed overpayment for as an estimated_tax payment for the taxable_year respondent concluded that petitioners’ return was not filed until date and therefore their claimed overpayment for that year amounted to an untimely refund claim that was ineligible for designation as an estimated_tax payment for on date respondent assessed tax of dollar_figure for and transferred petitioners’ overpayment to an irs account for so-called excess collections 3petitioners actually designated dollar_figure as the amount to be applied as an estimated_tax payment for although that amount exceeded the amount of the claimed overpayment for 4the difference between the tax of dollar_figure reported on petitioners’ return and the dollar_figure amount that respondent assessed is attributable in large part to respondent’s disallowance of a child_tax_credit of dollar_figure that petitioners claimed for that year in the interim on date respondent decided to treat petitioners’ tax_return for as their consent to assessment of the amounts reported therein and respondent made an entry on their transcript of account indicating that the notice_of_deficiency for was closed on date respondent assessed tax of dollar_figure for an addition_to_tax of dollar_figure for failing to file a timely return an addition_to_tax of dollar_figure for failing to pay the tax due timely an addition_to_tax of dollar_figure for failure to pay estimated_tax and statutory interest of dollar_figure respondent credited petitioners with income_tax_withholding of dollar_figure as of date on date petitioners sent a letter to the irs along with a check for dollar_figure the letter stated in relevant part w ith this agreement the u s department of treasure sic irs hereby agrees that the amount of federal_income_tax refund owed by the u s department of treasury to thomas f and mary e kalil following payment of the dollar_figure is dollar_figure and no other debt is owed for income_tax and or penalties by thomas and mary kalil for all tax years including through n egotiation of the enclosed check number in the amount of dollar_figure constitutes full and unqualified acceptance of this settlement agreement the irs negotiated the check attached to petitioners’ letter 5the difference between the tax of dollar_figure reported on petitioners’ return and the dollar_figure amount that respondent assessed is attributable in large part to respondent’s disallowance of a child_tax_credit of dollar_figure that petitioners claimed for that year respondent issued to petitioners a notice_and_demand for payment of their outstanding tax_liability for after petitioners failed to remit payment respondent issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing for petitioners timely submitted to respondent a request for a collection_due_process_hearing pursuant to sec_6330 petitioners’ hearing request stated in relevant part statute_of_limitations has passed the irs no longer has the right to question my tax_return furthermore the irs has accepted a compromise payment and negotiated said payment subject_to the agreement following a series of telephone conference calls with petitioners the appeals_office issued a notice_of_determination to them stating that respondent intended to proceed with the proposed levy petitioners filed a timely petition for lien or levy action with the court challenging the notice_of_determination discussion if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the commissioner is authorized to collect such tax by levy upon the person’s property sec_6331 at least days before enforcing collection by way of a levy on the person’s property the commissioner is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6331 generally speaking the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if the person is dissatisfied judicial review of the administrative determination is final sec_6330 see 115_tc_35 114_tc_176 the appeals_office is responsible for conducting administrative hearings in collection matters sec_6330 in particular the appeals_office must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 the appeals_office also must consider any issues raised by the person relating to the unpaid tax or proposed levy including offers of collection alternatives appropriate spousal defenses and challenges to the appropriateness of the collection action sec_6330 a person may challenge the existence or amount of his or her underlying tax_liability if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute such tax_liability sec_6330 finally the appeals_office must consider whether the collection action balances the need for efficient collection against the person’s concern that collection be no more intrusive than necessary sec_6330 petitioners challenge respondent’s determination to proceed with the proposed levy on two related but alternative grounds petitioners first claim that they timely filed their tax_return for in date and therefore the period of limitations on assessment under sec_6501 expired several months before respondent entered the assessments in question on date in the alternative petitioners contend that they timely filed their tax_return for in date and respondent has failed to properly account for an overpayment of dollar_figure for that year which they designated as an estimated_tax payment for petitioners’ alternative arguments amount to a challenge to the existence or amount of their underlying tax_liability for within the meaning of sec_6330 see 119_tc_140 and cases cited thereat 116_tc_60 however the record reflects that respondent issued a notice_of_deficiency to petitioners for and although they received the deficiency_notice they did not file a petition for redetermination with the court consistent with sec_6330 and under the particular circumstances of this case petitioners may not rely on the period of limitations on assessment or the proper application of estimated_tax payments in this proceeding see 114_tc_604 even assuming for the sake of argument that petitioners could challenge either the timeliness of the assessment for or the proper application of estimated_tax payments we would sustain respondent’s determination although petitioners maintain that their tax returns for and were timely filed they were unable to provide the court with a copy of either return or certified or registered mail receipts establishing the dates the tax returns were actually placed in the mail or otherwise delivered to the irs without more we conclude that petitioners did not file their tax returns for and until date and date respectively as reflected in respondent’s transcripts of account consistent with the foregoing it follows that the assessment for the taxable_year entered on date was timely see sec_6501 likewise respondent did not err in accounting for petitioners’ estimated_tax payments the overpayment of dollar_figure that petitioners’ claimed on their joint_return for constituted a claim for credit or refund under sec_6511 however sec_6511 provides that the amount of the overpayment allowable to petitioners as a credit or refund cannot exceed the portion of the tax which they paid for within the three years preceding date--the date they filed their tax_return petitioners’ claimed overpayment for was attributable to estimated_tax payments and excess withholding payments deemed to have been paid on date see sec_6513 d in accordance with sec_6402 and b it follows that petitioners’ overpayment for was not allowable as a credit or refund to be applied as an estimated_tax payment for because the tax was paid more than three years before the claim for credit or refund was filed see landry v commissioner t c pincite see also 692_f3d_973 9th cir 136_tc_422 as a final matter petitioners assert that respondent’s collection efforts for are barred by a binding settlement agreement between the parties specifically on date petitioners sent respondent a check for dollar_figure and indicated that by negotiating the check respondent would signal his acceptance of the payment in full satisfaction of petitioners’ tax_liabilities for through it is well settled that the commissioner’s negotiation of such a check does not represent a final_determination binding upon the government as the recipient of the funds 278_us_282 sec_7121 and sec_7122 prescribe the exclusive means for effecting a settlement or compromise binding on both the taxpayer and the commissioner colebank v commissioner tcmemo_1977_46 aff’d without published opinion 610_f2d_999 d c cir petitioners’ check did not constitute full payment of their tax_liabilities and they did not enter into a binding agreement with respondent to compromise their tax_liability for see 129_tc_178 n cashing a check does not mean that the irs has accepted the offer citing colebank v commissioner tcmemo_1997_46 and howard v commissioner t c memo the record otherwise shows that the appeals_office properly verified that the requirements of all applicable laws and administrative procedure were met in the processing of petitioners’ case and that the proposed levy balances the government’s need for the efficient collection_of_taxes with petitioners’ concerns that the collection action be no more intrusive than necessary consistent with the foregoing we sustain respondent’s determination to proceed with the proposed levy to reflect the foregoing decision will be entered for respondent
